   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Albert Russo
   CN 4853
   Trenton, NJ 08650
   (609) 587-6888
   Standing Chapter 13 Trustee



   In re:
                                                                      Case No.: 20-22771 / MBK
   Kenneth M. Reid
                                                                      Chapter 13

                                                                      Hearing Date: 2/2/21 at 9:00 AM

                                                                      Judge: Michael B. Kaplan
                                     Debtor(s)


             CERTIFICATION IN SUPPORT OF TRUSTEE'S PRE-CONFIRMATION MOTION TO DISMISS



This matter is being brought before the court for the following reason(s):


     x The debtor failed to file a feasible plan.

     x Failed to provide required 341 documents to the Trustee to conduct a hearing.

            Debtor has not made any plan payments.


I, Anita Travea, an employee in the office of the Standing Chapter 13 Trustee, hereby certify that the
information contained in this Certification is true and correct to the best of my knowledge, information and
belief.     I am aware that if any of the foregoing statements made by me are willfully false, I am subject to
punishment.




Date: 01/04/2021                                                                          /s/ Anita Travea

                                                                                           Anita Travea
